AO 2453 (Rev. 05."15/2018) Judgment in a Criminal Petty Casc {Moditled)

l

UNITED STATES DISTRICT COU T
soUTHERN DIsTRICr or CALIFORNIA

 

;'.' »-;-~'., ,. 7

United States of America .IUDGMENT IN A CRIMINAL CASE
V. (Por OEfenses Commltted On or Aftei' No`v`ember 1,1987`) ~

 

 

Adrian Zavala_BurbOa Case Number: 3:18-mj-22193-RBB

Michelle Cynthia Angeles

Defena'ant 's A ttamey

 

REGISTRATION NO. 79969298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

 

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s),- Which involve the following offense(s):

 

Title & Section Nature of Offense Count Nurnber§s!
8:1325 ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)

 

|:| Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

§ Assessment: $lO WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:| Court recommends defendant be deported/removed With relative, charged in case ___

IT IS ORDERED that the defendant shall notify the Um`ted States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Thursday, October 18, 2018
Date of Imposition of Sentence

 

 

l-IONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE IUDGE

3118-mj-22193-WVG

